The Court,
on the first appeal, decreed, that the decree of the court of chancery be affirmed, with costs. Decreed also, that E. Norwood, the appellee, be perpetually enjoined from taking out execution, or proceeding on the decree of the court of chancery, hereby affirmed, for the sum of ,£3185 2 3, with interest and costs, exceptas to tiie costs adjudged by this court to the appellee on this appeal; and that the appellant, S. Norwood, be perpetually enjoined from taking out execution, or proceeding on the judgment by the executrix of D. Du!any against E. Norwood for the sum of £318 12 5,.with interest and costs, referred to in the proceedings in this case; the said sums of ¿'8485 2 8, and ¿318 12 5, having been embraced and settled between the parties in a subsequent decree of the chancellor between them, which last decree has been affirmed by this court during the present term.
The Court, on the second or last appeal, affirmed the decree of the court of chancery, (for £211 12 3, with interest from the 1st of December 1811, until paid, and costs,) with costs.
DECREES AFFIRMED, &C„